         Case 2:20-cv-00993-TLN-AC Document 6 Filed 05/20/20 Page 1 of 2


 1   ROBERTA L. STEELE, SBN 188198 (CA)
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 2   San Francisco District Office
     450 Golden Gate Avenue, 5th Fl. W, POB 36025
 3   San Francisco, CA 94102
     Telephone No. (415) 522-3011
 4   Roberta.Steele@eeoc.gov

 5   Attorneys for Plaintiff EEOC

 6
     BARRY A. HARTSTEIN, SBN 104515 (CA)
 7   LITTLER MENDELSON, P.C.
     321 North Clark Street, Suite 1000
 8   Chicago, IL 60654
     Telephone No. (312) 795-3260
 9
     Attorneys for Defendant
10
                                    UNITED STATES DISTRICT COURT
11
                                    EASTERN DISTRICT OF CALIFORNIA
12

13    U.S. EQUAL EMPLOYMENT OPPORTUNITY                       Case No.: 2:20-cv-00993-TLN-AC
      COMMISSION,
14
                     Plaintiff,
15                                                            ORDER ENTERING CONSENT
             vs.                                              DECREE
16

17    BROOKDALE SENIOR LIVING
      COMMUNITIES, INC.,
18
                     Defendant.
19

20          The Court, having considered the foregoing stipulated agreement of the parties, HEREBY

21   ORDERS THAT the Consent Decree be, and the same hereby is, approved as the final decree of this

22   Court in full settlement of this action. This lawsuit is hereby dismissed with prejudice and without

23   costs or attorneys’ fees. The Court retains jurisdiction of this matter for purposes of enforcing the

24   Consent Decree approved herein.

25          IT IS SO ORDERED.

26

27   Dated: May 20, 2020                                            Troy L. Nunley
                                                                    United States District Judge
28

ORDER ENTERING
CONSENT DECREE
                                                          1                     CASE NO. 2:20-cv-00993-TLN-AC
        Case 2:20-cv-00993-TLN-AC Document 6 Filed 05/20/20 Page 2 of 2

                  1.     Presented by:
 1
     BY: /s/ Roberta L. Steele                        SHARON FAST GUSTAFSON
 2      Roberta L. Steele                             General Counsel
 3      Regional Attorney
                                                      GWENDOLYN Y. REAMS
 4   U.S. EQUAL EMPLOYMENT                            Associate General Counsel
     OPPORTUNITY COMMISSION
 5   San Francisco District Office                    Office of the General Counsel
     450 Golden Gate Ave., 5th Floor West             131 “M” Street NE
 6   P.O. Box 36025                                   Washington, D.C. 20507
     San Francisco, CA 94102
 7   Telephone No. (415) 522-3011
     Fax No. (415) 522-3425
 8   roberta.steele@eeoc.gov
 9
     Attorneys for Plaintiff EEOC
10

11
     BY: /s/ Barry A. Hartstein     (as authorized on 5/20/2020)
12      Barry A. Hartstein

13   LITTLER MENDELSON, P.C.
     321 North Clark Street, Suite 1000
14   Chicago, IL 60654
15   Telephone: (312) 795-3260

16   Attorneys for Defendant BROOKDALE SENIOR LIVING

17

18

19

20

21

22

23

24

25

26

27

28

ORDER ENTERING
CONSENT DECREE
                                                        2                   CASE NO. 2:20-cv-00993-TLN-AC
